Order filed May 7, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00252-CV
                                 ____________

                     CHRISTOPHER MULGREW, Appellant

                                        V.

                          SPECTRASEIS, INC., Appellee


                     On Appeal from the 281st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-41761


                                     ORDER

      The notice of appeal in this case was filed March 25, 2013. To date, the
filing fee of $175.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the
following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before May 22, 2013. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                     PER CURIAM